364 F.2d 828
Ottis Mayo JONES, Appellant,v.Wilson WARLICK, Gordon S. Carr, and Arthur Goodman, Jr., Appellees.
No. 10340.
United States Court of Appeals Fourth Circuit.
Submitted on Briefs March 18, 1966.Decided Aug. 1, 1966.

Ottis Mayo Jones on brief for appellant pro se.
William Medford, U.S. Atty., and Joseph R. Cruciani, Asst. U.S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit judges.
PER CURIAM.


1
Jones appeals the disposition by summary judgment of his civil suit for damages against United States District Judge Wilson Warlick, FBI Agent Gordon S. Carr and Arthur Goodman, Jr., defense attorney at Jones' trial for violation of the Dyer Act, 18 U.S.C. 2312.  The complaint alleges that the defendants conspired at Jones' trial to deprive him of his right to a fair trial.


2
Judge Bell of this Court, sitting by designation in the District Court for the Western District of North Carolina, ruled that the federal officials and attorney Goodman were immune from civil suit for the acts alleged.  See Barr v. Matteo, 360 U.S. 564, 79 S.Ct. 1335, 3 L.Ed.2d 1434; Bradley v. Fisher, 13 Wall. 335, 80 U.S. 335, 20 L.Ed. 646; Yaselli v. Goff, 2 Cir., 12 F.2d 396, 56 A.L.R. 1239, aff'd per curiam, 275 U.S. 503, 48 S.Ct. 155, 72 L.Ed. 395.


3
Without accepting any of Jones' characterizations of the alleged acts, we affirm the decision below for the reasons more fully stated in Judge Bell's thorough opinion.


4
Affirmed.